Case: 20-1158   Document: 47 Page:
          Case 1:18-cv-11417-DJC    1  Date
                                 Document 80 Filed:
                                              Filed 06/24/2021  Entry
                                                    06/24/21 Page 1 of ID:
                                                                        1 6430853

                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                      June 24, 2021


 Clerk
 United States Court of Appeals for the First Circuit
 United States Courthouse
 1 Courthouse Way
 Boston, MA 02210


       Re: Harold Shurtleff, et al.
           v. City of Boston, Massachusetts, et al.
           No. 20-1800
           (Your No. 20-1158)


 Dear Clerk:

       The petition for a writ of certiorari in the above entitled case was filed on June
 21, 2021 and placed on the docket June 24, 2021 as No. 20-1800.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Michael Duggan
                                         Case Analyst
